DETAILED ACTION
Claims 1-4, 8-15, 19-23 are pending. Claims 1-3, 12, 14 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 12, 2021.  As directed by the amendment: claims 1-3, 12, 14 have been amended.  Thus, claims 1-4, 8-15, 19-23 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections, however, some are introduced as detailed below. 
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) rejection, however a 35 USC §103 is utilized as detailed below.
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the protrusions of Aruin are not located in the forefoot and heel regions.  The examiner respectfully disagrees.  The forefoot, midfoot, and heel regions of the footwear are not explicitly defined in the Aruin reference or in the specification as filed.  The examiner asserts that protrusions of Aruin extend at least into the forefoot and heel regions in addition to the midfoot region.
The examiner notes that the specification as filed includes support for the varied height of the protrusions from the heel to the forefoot.  This feature does not appear to . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 8-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 10-11 recites “the includes a foremost extend”.  It is unclear what is meant by this phrase.  The examiner believes the phrase should be “the insole includes” and is interpreting the claim as such. 
Claim 4 recites “an insole lateral side” “an insole medial side” and “a medial-lateral direction” and “a user’s balance” each of which are already recited in claim 1. Each are recited in claim 1 in these locations: “an insole lateral side” (cl. 1, l. 14)  “an insole medial side” (cl. 1, l. 14) and “a medial-lateral direction” (cl. 1, l. 19) and “a user’s balance” (cl. l. 18).  It is unclear if additional sides, directions, and users are intended to be recited.

The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruin et al. (US 20140033565) in view of Robbins (US 4823799).
Regarding claim 1, Aruin describes an insole, comprising: a second insole layer (insole 301);

the insole (301) includes an insole forefoot region (see annotated Fig. 5), an insole heel region (see annotated Fig. 5), and an insole midfoot region (see annotated Fig. 5) between the insole forefoot region and the insole heel region, the includes a foremost extent (see annotated Fig. 5) at the insole forefoot region and a rearmost extent (see annotated Fig. 5) opposite the foremost extent, the rearmost extent is at the insole heel region, a central axis (see annotated Fig. 5) extends from foremost extent to the rearmost extent, the insole includes a insole lateral edge (see annotated Fig. 5) and an insole medial edge (see annotated Fig. 5), the insole includes an insole lateral side (see annotated Fig. 5) and an insole medial side (see annotated Fig. 5), the insole lateral side extends from the insole lateral edge to the central axis, the insole medial side extends from the insole medial edge to the central axis, the protrusions are disposed only within the insole lateral side of the insole (are located only within the lateral side) in order provide tactile feedback about a user's balance in a medial-lateral direction (this recitation is intended use, however Aruin does describe that the feedback causes the user to change their stance in paras. 0113, 0116, 0119, 0120), and the insole medial side is free from any protrusions (medial side is free from protrusions), the protrusions are arranged in a plurality of rows (see second annotated Fig. 5 below), the plurality of rows includes a first row and a second row, each of the first row and the second row extend from the insole forefoot region to the insole heel region (each extend in this manner), the first row is closer to the insole lateral edge than the second row (the 
The insole of Aruin does not explicitly describe a first insole layer defining a foot-receiving surface and made of a first material, wherein the first material has a first hardness; the second layer coupled to the first insole layer, wherein each of the protrusions extends through the first insole layer and the second material has a second hardness, and the second hardness is greater than the first hardness.
In related art Robbins describes a similar article in which a first insole layer (16 and 20) with a first hardness (col. 4, ll. 21) and a second layer (12) that includes protrusions that extend through the first insole layer (16 and 20), and further discusses the first layer 16 is a foamed plastic fixed to the second layer (col. 4, ll. 22-25).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the insole of Aruin to include the first layer with holes as described in Robbins so that the projections of Aruin to avoid blistering of the skin (col. 4, ll. 31-35).

    PNG
    media_image1.png
    842
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    816
    413
    media_image2.png
    Greyscale


Regarding claim 3, the insole of Aruin as modified includes wherein the feedback region is at least partially disposed in at least one of the insole heel region or the insole forefoot region (is disposed in both) to provide tactile feedback about a user's balance in an anterior-posterior direction (this is an intended use recitation, the insole as modified is fully capable of providing the feedback as it contains the structure as claimed).  
Regarding claim 4, the insole of Aruin as modified includes wherein the insole (301) includes an insole lateral side and an insole medial side opposite the insole lateral side (see annotated Fig. 5 above), and the feedback region is at least partially disposed along the insole lateral side (is located within the lateral side) to provide tactile feedback 
Regarding claim 8, the insole of Aruin as modified includes wherein the tactile training feedback is a function of at least one of a density and a height of the protrusions (this appears to be a recitation of a property, the height of a protrusion would change the feedback, furthermore Aruin describes that different heights can be used in different insoles, para. 0011).  
Regarding claim 9, the insole of Aruin as modified includes wherein the second insole layer is made of the second material (is made of polypropylene, para. 0100).  
Regarding claim 10, the insole of Aruin as modified includes wherein the protrusions are integrally formed with the second insole layer (insole includes the protrusions, para. 0100).  
Regarding claim 11, the insole of Aruin as modified includes wherein the first insole layer (16 and 20, Robbins) has a maximum thickness, the first insole layer defines a plurality of holes (18, Robbins), each of the holes extends through an entirety of the maximum thickness, and each of the holes receives one of the protrusions (Fig. 2, col. 4, ll. 12-26, Robbins).  
Claims 12-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aruin in view of Robbins and Youngs (20120055047).
Regarding claim 12, Aruin describes an insole; wherein the insole includes: a second insole layer (insole 301); protrusions (protrusion 24) each extending from the second insole layer (301), each of the protrusions being made of a second material (polypropylene, para. 0100),

The insole of Aruin does not explicitly describe a first insole layer defining a foot-receiving surface and made of a first material, wherein the first material has a first hardness; the second layer coupled to the first insole layer, wherein each of the protrusions extends through the first insole layer and the second material has a second hardness, and the second hardness is greater than the first hardness.
In related art Robbins describes a similar article in which a first insole layer (16 and 20) with a first hardness (col. 4, ll. 21) and a second layer (12) that includes protrusions that extend through the first insole layer (16 and 20), and further discusses the first layer 16 is a foamed plastic fixed to the second layer (col. 4, ll. 22-25).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the insole of Aruin to include the first layer with holes as described in Robbins so that the projections of Aruin to avoid blistering of the skin (col. 4, ll. 31-35).
Aruin does not teach an outsole, a midsole disposed between the outsole and the insole, or that the midsole is disposed between the outsole and the protrusions.
Youngs teaches an articulating footwear sole comprising a midsole, midsole plate, and outsole.
Youngs teaches an outsole (202 of Youngs), a midsole (204 of Youngs) disposed between the outsole and the insole (Paragraph 22; Figure 2 of Youngs); and wherein the midsole is disposed between the outsole and the protrusions (Figure 2 of Youngs).

Regarding claim 13, the sole structure of Aruin as modified includes wherein the protrusions (24) are only located at a feedback region of the insole in order to provide tactile training feedback to a user during a golf swing (this is an intended use recitation, the article of Aruin as modified is fully capable of providing feedback during a golf swing).
Regarding claim 14, the sole structure of Aruin as modified wherein the feedback region is at least partially disposed in at least one of the insole heel region or the insole forefoot region (is disposed in both) to provide tactile feedback about a user's balance in an anterior-posterior direction (this is an intended use recitation, the sole structure as modified is fully capable of providing the feedback as it contains the structure as claimed). 
Regarding claim 15, the sole structure of Aruin as modified wherein the insole (301) includes an insole lateral side and an insole medial side opposite the insole lateral side (see annotated Fig. 5 above), and the feedback region is at least partially disposed 
Regarding claim 19, the sole structure of Aruin as modified includes wherein the tactile training feedback is a function of at least one of a spacing and a height of the protrusions (this appears to be a recitation of a property, the height of a protrusion would change the feedback, furthermore Aruin describes that different heights can be used in different insoles, para. 0011).  
Regarding claim 20, the sole structure of Aruin as modified includes wherein the second insole layer is made of the second material (is made of polypropylene, para. 0100).  
Regarding claim 21, the sole structure of Aruin as modified includes wherein the protrusions are integrally formed with the second insole layer (insole includes the protrusions, para. 0100).  
Regarding claim 22, the sole structure of Aruin as modified includes wherein the first insole layer (16 and 20, Robbins) has a maximum thickness, the first insole layer defines a plurality of holes (18, Robbins), each of the holes extends through an entirety of the maximum thickness, and each of the holes receives one of the protrusions (Fig. 2, col. 4, ll. 12-26, Robbins).  
Regarding claim 23, the sole structure of Aruin as modified includes the limitations of claim 22 above, including that the insole (301 Aruin) has a foot receiving surface (top 301 of Aruin) and a midsole facing surface (bottom of 301 of Aruin) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kazarian (US 20170303635) is a similar insole for changing gait and includes protrusions that can be varied in height. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALISSA L HOEY/Primary Examiner, Art Unit 3732